Dear Mr. Wooley:
Your opinion request regarding the effect of legislatively changing the name of the "State Employees Group Benefits Program" to the "Office of Group Benefits" has been forwarded to me for response.
Your concern is that the name change may have had the inadvertent effect of excluding the (newly re-named but long-existing) Office of Group Benefits from the embrace of existing statutes, rules and/or regulations that expressly apply themselves to the (formerly-named) State Employees Group Benefits Program.  In your request, you provide detailed legislative background of this issue, and conclude with your opinion that Act 1492 of the 2001 Regular Session, as it pertains to this issue, was in fact a name change only and did not substantively change laws that name the State Employees Group Benefits Program.
We agree.  A review of Act 1492 of the 2001 Regular Session reveals that the Legislature in fact replaced every reference to the "State Employees Group Benefits Program" with the "Office of Group Benefits." While Act 1492 does, in some respects, make substantive changes to existing law, those changes are restricted to specific instances and do not appear to change other statutes which impose duties and obligations upon the State Employees Group Benefits Program   now re-named the Office of Group Benefits.
I trust this answers your inquiry.  Please feel free to contact this office for assistance in the future.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             THOMAS L. ENRIGHT, JR. Assistant Attorney General
RPI/TLE;dsc
Date Released: September 27, 2002